                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CADENCE DESIGN SYSTEMS, INC.,
                                                                                        Case No. 17-cv-04732-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER RE ENTRY OF DEFAULT
                                  10     POUNCE CONSULTING, INC., et al.,               Re: Dkt. No. 196

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 14, 2018, the court granted Hanson Bridgett LLP’s motion to
                                  14   withdraw as counsel for Pounce Consulting, Inc.’s (“Pounce USA”). Dkt. 196. That order
                                  15   also required Pounce USA to retain substitute counsel within 30 days. Id. The court
                                  16   emphasized that “Pounce USA must retain counsel within 30 days because a corporation
                                  17   or other artificial entity cannot appear in federal court unless it is represented by counsel”
                                  18   and “warn[ed] Pounce USA that failure to retain counsel will result in the entry of default.”
                                  19   Id. Thirty days has passed, and Pounce USA has failed to retain substitute counsel.
                                  20          Accordingly, the court ENTERS DEFAULT against Pounce USA for its failure to
                                  21   comply with a court order and for its failure to retain counsel as required by clearly
                                  22   established law. See Rowland v. California Men’s Colony, Unit II Men’s Advisory
                                  23   Council, 506 U.S. 194, 201-02 (1993); Bourbeau v. Cognitive Code Corp., 693 F. App'x
                                  24   499, 503 (9th Cir. 2017).
                                  25          In addition, the court hereby VACATES the Further Case Management
                                  26   Conference set for March 21, 2019. Plaintiff shall file its motion for default judgment
                                  27   ///
                                  28   ///
                                  1    against Pounce USA no later than February 28, 2019.

                                  2          IT IS SO ORDERED.

                                  3    Dated: January 30, 2019

                                  4                                             __________________________________
                                                                                PHYLLIS J. HAMILTON
                                  5                                             United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                2
